Order, Supreme Court, Bronx County (Barry Salman, J.), entered September 13, 1993, which granted the motion of Creative Bakers, Inc., for summary judgment dismissing plaintiff’s complaint and denied plaintiff’s cross-motion for discovery, unanimously affirmed, without costs.
Plaintiff’s complaint against her employer, Creative Bakers, Inc., was properly dismissed as plaintiff’s exclusive remedy lies under the Workers’ Compensation Law (Workers’ Compensation Law §§ 11, 23, 29 [6]; see, Billy v Consolidated Mach. Tool Corp., 51 NY2d 152, 159; Bardere v Zafir, 102 AD2d 422, 423, affd 63 NY2d 850). Plaintiff’s cross motion pursuant to CPLR 3212 (f) was also properly denied, as the issues which plaintiff sought to discover regarding the inter-relationship between defendant Patmast Acquiring Corp. and the moving defendant employer had no bearing upon the issue of whether plaintiff had a right to maintain a separate cause of action for personal injuries against the employer (see, Heritage v Van Patten, 59 NY2d 1017). Concur—Kupferman, J. R, Ross, Rubin and Williams, JJ.